                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               September 04, 2019
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §    MAG. JUDGE NO. 2:19-MJ-3390
                                             §
JULIO CESAR VALLEJOS-CRUZ                    §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

       A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). Detention of the defendant pending trial in this case is necessary

because there is a serious risk that the defendant will not appear.

       The evidence against the defendant meets the probable cause standard.              The

weight of the evidence is strong. The defendant is charged with illegally re-entering the

United States after having been deported. The evidence presented indicates the defendant

is an alien with no status to remain or enter the United States. The defendant has been

deported on more than one occasion and persists in illegally re-entering the United States

and committing law violations. The defendant has not presented any evidence he would

be eligible to remain in the United States if released on bond. Additionally, the defendant

has previously failed to appear for immigration proceedings. Further, the defendant’s

lack of compliance with immigration laws and his efforts to circumvent the Border Patrol

checkpoint and evade law enforcement is a clear indication the defendant is unwilling to

comply with conditions of release. The Defendant is ORDERED detained pending trial.




1/2
       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

       ORDERED this 4th day of September 2019.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




2/2
